Name: 2010/814/EU: Council Decision of 20 December 2010 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles
 Type: Decision
 Subject Matter: fisheries;  international affairs;  economic conditions;  Africa
 Date Published: 2010-12-30

 30.12.2010 EN Official Journal of the European Union L 345/1 COUNCIL DECISION of 20 December 2010 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (2010/814/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 October 2006 the Council adopted Regulation (EC) No 1562/2006 concerning the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (1) (hereinafter the Partnership Agreement). (2) A Protocol setting out the fishing opportunities and the financial contribution provided for in the Partnership Agreement (hereinafter the previous Protocol) is annexed to the Partnership Agreement. The previous Protocol expires on 17 January 2011. (3) The Union negotiated with the Republic of Seychelles (hereinafter Seychelles) a new Protocol (hereinafter the Protocol) to the Partnership Agreement, providing EU vessels with fishing opportunities in the waters over which Seychelles have sovereignty or jurisdiction in respect of fisheries. In order to ensure the continuation of fishing activities of EU vessels, the Protocol provides for its provisional application. (4) On conclusion of those negotiations, the Protocol was initialled on 3 June 2010 and was amended by an Exchange of Letters on 29 October 2010. (5) The Protocol should be signed and should be applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (hereinafter the Protocol) is hereby approved on behalf of the Union, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union, subject to its conclusion. Article 3 The Protocol shall be applied on a provisional basis as from the date of its signature (2), in accordance with Article 13 thereof, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption Done at Brussels, 20 December 2010. For the Council The President J. SCHAUVLIEGE (1) OJ L 290, 20.10.2006, p. 1. (2) The date of the signature of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.